DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.  Therefore, claims 1-14 remain pending with claims 5-14 withdrawn from consideration.  Claims 1-4 are treated on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in response to the received data, automatically causing fluid to flow in a first zone of the fluid management system” and further recites “closing a conduit coupled to an actuator; and activating an automatic drain to cause fluid in a backflow preventer to flow through the automatic drain”.  It is unclear which of these operations are performed when the data indicates “a temperature about the fluid management system is or will be at or below a specified threshold temperature”.  It appears that the claim requires fluid to flow into the first zone when the temperature is or will be at or below the threshold.  However, applicant’s specification as filed describes (e.g. para. 0043) that fluid will be drained from the system when temperatures are below or will be below the specified threshold temperature.  Therefore, it is unclear what is required by the claim.
Claim 1 further recites “to cause fluid in a backflow preventer to flow through the automatic drain”.  These limitations are unclear because a backflow preventer inherently prevents flow through the preventer in one direction.  Therefore, it is unclear how applicant’s preventer is drained as claimed because fluid can not flow backward through the device.  It is noted that the specification as filed does not describe the structure to achieve this function, instead merely showing schematic flow paths.  It appears that the system is capable of draining fluid from the upstream side of the backflow preventer, but not necessarily draining fluid “in” the backflow preventer.  Therefore, it is unclear what is required by the claim.
Claim 4 recites “activating an automatic drain” in line 5.  It is unclear whether this recitation is the same automatic drain as recited in claim 1.
Claim 4 recites “activating an automatic drain to cause fluid in the second zone to flow through the automatic drain”.  These limitations are unclear because applicant discloses a backflow preventer which appears to be shown upstream of the zones.  Due to the presence of the backflow preventer, it does not appear that fluid can flow from the second zone through the automatic drain.  Therefore, it is unclear what is intended by these limitations.
Claim 4 recites the limitation "the water or other fluid management system" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation is intended to further define the previously recited “fluid management system”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (KR 100993328; see attached machine translation).
Regarding Claim 1, Wang discloses a fluid management system (water supply system) comprising: a processor; a memory coupled to the processor (it is noted that although Wang does not specifically use the terms “processor” and “memory”, the controller 600 performs a series of steps - S100-S700 as shown in Figure 3, which include at least a step S400 of judging whether water supply is required - which are seen to require a processor and memory as recited in the claim), the memory including instructions (a memory including instructions is inherently provided in controller 600 to perform the disclosed steps) that, when executed by the processor, cause the processor to perform operations comprising: receiving data indicating a temperature about the fluid management system is or will be at or below a specified threshold temperature (para. 0049 describes comparing a set temperature with the external temperature, the external temperature being “a temperature about the fluid management system” in the same manner as achieved by applicant; it is noted that the disclosed comparison inherently includes receiving data that the temperature is or will be at or below the threshold temperature because this is dependent on the surrounding environment); in response to the received data, automatically causing fluid to flow in a first zone of the fluid management system (this is seen to be achieved in the same manner as achieved by applicant at least at step S200; i.e. depending on the data indicating the temperature, the system will cause fluid to flow to a first zone 200; it is noted that this is seen to be achieved at least during times when the temperatures sensed “indicate” the temperature “will be” below a threshold as best understood as described above; i.e. at times when the temperature is above the threshold and temperatures are dropping the system will allow fluid to flow to zone 200, such temperatures inherently indicate that temperatures will be below the threshold); closing a conduit 300 coupled to an actuator (actuator of valve 310 which is controlled by the controller 600; para. 0044); and activating an automatic drain (drain valve 410 activated via controller 600; para. 0052) to cause fluid in a backflow preventer 120 to flow through the automatic drain (fluid is drained from both the upstream and downstream sides of the backflow preventer 120 via drain pipes 400a and 400b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (KR 100993328) in view of Dooley et al. (US Patent 10100500).
Regarding Claim 2, Wang does not disclose the operations further include providing a notification to a user device indicating the temperature is or will be below the specified threshold temperature.
Dooley teaches a system for monitoring freezing conditions of a water line and further teaches a controller 102 providing a notification to a user device (e.g. an indication on a telephone; col. 8, lines 37-45) indicating the temperature is or will be below the specified threshold temperature (i.e. a freezing onset such as 2 degrees Celsius; discussion of a threshold temperature in col. 4, lines 44-46).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Wang such that the processor provides a notification to a user device indicating the temperature is or will be below the specified threshold temperature as taught by Dooley for the purpose of ensuring that the user is informed that potential freezing conditions have been met.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (KR 100993328) in view of Mitzev et al. (US Patent 9683350).
Regarding Claim 3, Wang does not disclose the operations further include providing a notification to a user device indicating that the fluid will be drained through the fluid management system to help prevent damage from low temperatures.
Mitzev teaches a water freezing protection system (abstract) and further teaches a controller 120 providing a notification to a user device 340 (e.g. a smartphone) indicating that fluid will be drained through the system to prevent damage from low temperatures (notification sent via status signal 342; col. 11, lines 28-35). 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Wang such that the processor provides a notification to a user device indicating that the fluid will be drained through the fluid management system to help prevent damage from low temperatures as taught by Mitzev for the purpose of informing a user the status of the system.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (KR 100993328) in view of Lips (US Patent 6314979).
Regarding Claim 4, Wang further discloses and activating an automatic drain (drain valve 410’ provided in section 1000’ activated via controller 600; para. 0052) to cause fluid in a second zone (zone downstream of valve 200’ in section 1000’ as shown in Figure 2) to flow through the automatic drain (in the same manner as described with respect to drain valve 410).
Although Wang further discloses valves 210 and 210’ are controlled by controller 600 (and therefore are automatically opened and closed), Wang does not disclose the operations further comprise: automatically closing a solenoid to stop fluid flow in the first zone; automatically causing fluid to circulate through a second zone of the water or other fluid management system.
Lips teaches a watering system (abstract) and further teaches a controller 170 performs operations comprising automatically closing a solenoid 132 to stop fluid flow in a first zone A; automatically causing fluid to circulate through a second zone B of the water (col. 6, lines 25-42).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Wang such that the processor automatically closes a solenoid to stop fluid flow in the first zone and automatically causes fluid to circulate through a second zone of the water or other fluid management system as taught by Lips for the purpose of providing the desired amount of water to the respective zones.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burrous et al. (US Patent 9821335) teaches a system for draining watering system lines (drains 54 and 56).  Kaminski (US Patent 9681609) teaches a watering system with a drain-down valve 104.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753